DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4, 7-8, 10-12 and 15-24 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 21 (see Remarks pages 7-9 filed on 06/02/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Ben-Noon et al (US 2017/0093866) discloses system or method may include an in-vehicle network including an interface port for connecting an external device to the in-vehicle network; and a security unit connected to the in-vehicle network, the security unit adapted to enable an external device to communicate with the in-vehicle network, over the interface port, based on a security token received from the external device. A system or method may, based on a token, prevent an external device from at least one of: communicating with a selected set of components on in an in-vehicle network, communicating with a selected set of network segments in the in-vehicle network and performing a selected set of operations, (Para 0025-0177). However, Ben-Noon et al does not disclose in the affirmative, “a controller configured to control the timer based on the execution of the plurality of software components, and to reboot the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled the controller stops or resets the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.”
Further, the next closest prior art Okano (US 2011/0185164) discloses information processing apparatus, a stopwatch unit detects boot-up of an information processing apparatus, and measures as a boot time a time elapsed from the detection of the boot-up. A determination unit determines whether the boot time has reached notification timing. An output unit outputs a boot completion notification when the determination unit determines that the boot time has reached the notification timing indicated by boot completion notification timing information as a result of comparison therebetween, (Para 0032-0171). However, Okano does not disclose in the affirmative, “a controller configured to control the timer based on the execution of the plurality of software components, and to reboot the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled the controller stops or resets the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.”
Finally, the next closest prior art Miyajima (US 2002/0016909) discloses processing apparatus for controlling a boot process thereof, is provided with a holding part which holds selected boot control information, and a boot controller which carries out the boot process based on boot control information held by the holding part during a previous boot process, when booting the processing apparatus, (Para 0037-0098). However, Miyajima does not disclose in the affirmative, “a controller configured to control the timer based on the execution of the plurality of software components, and to reboot the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled the controller stops or resets the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.”
Therefore, the prior arts Ben-Noon et al, Okano and Miyajima alone or in combination do not render obvious in include the claimed feature in the affirmative, “a controller configured to control the timer based on the execution of the plurality of software components, and to reboot the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled the controller stops or resets the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.”

Regarding independent claim 20, the closest prior art, Ben-Noon et al (US 2017/0093866) discloses system or method may include an in-vehicle network including an interface port for connecting an external device to the in-vehicle network; and a security unit connected to the in-vehicle network, the security unit adapted to enable an external device to communicate with the in-vehicle network, over the interface port, based on a security token received from the external device. A system or method may, based on a token, prevent an external device from at least one of: communicating with a selected set of components on in an in-vehicle network, communicating with a selected set of network segments in the in-vehicle network and performing a selected set of operations, (Para 0025-0177). However, Ben-Noon et al does not disclose in the affirmative, “controlling the timer based on the execution of the plurality of software components, and rebooting the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled, stopping or resetting the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.”
Further, the next closest prior art Okano (US 2011/0185164) discloses information processing apparatus, a stopwatch unit detects boot-up of an information processing apparatus, and measures as a boot time a time elapsed from the detection of the boot-up. A determination unit determines whether the boot time has reached notification timing. An output unit outputs a boot completion notification when the determination unit determines that the boot time has reached the notification timing indicated by boot completion notification timing information as a result of comparison therebetween, (Para 0032-0171). However, Okano does not disclose in the affirmative, “controlling the timer based on the execution of the plurality of software components, and rebooting the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled, stopping or resetting the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.” 
Finally, the next closest prior art Miyajima (US 2002/0016909) discloses processing apparatus for controlling a boot process thereof, is provided with a holding part which holds selected boot control information, and a boot controller which carries out the boot process based on boot control information held by the holding part during a previous boot process, when booting the processing apparatus, (Para 0037-0098). However, Miyajima does not disclose in the affirmative, “controlling the timer based on the execution of the plurality of software components, and rebooting the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled, stopping or resetting the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.” 
Therefore, the prior arts Ben-Noon et al, Okano and Miyajima alone or in combination do not render obvious in include the claimed feature in the affirmative, “controlling the timer based on the execution of the plurality of software components, and rebooting the information processing apparatus on a basis of the predetermined time elapsing, wherein in a state in which the function is enabled, stopping or resetting the timer after at least a part of the plurality of software components is executed, but no later than the starting of verification of tampering of an other part of the plurality of software components.”

Dependent claims 4, 7-8, 10-12, 15-20 and 22-24 are allowed because of their dependency to claims 1 and 21 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Examiner, Art Unit 2677